Title: From John Adams to David Sewall, 16 September 1798
From: Adams, John
To: Sewall, David



Gentlemen
Quincy Sept 16th 1798

Your address of the 4th of this month has been transmitted to me as you requested by one of my ancient and esteemed friends Judge Sewall. The mercenary views of the French Republick have been sufficiently maniffested for a course of years by their purchasing supplies without any thought of payment, by their continued depredations on our commerce & especially by the infamous law against all neutral navigation. But the dispatches of our envoys have completed the Clymax. These measures might be considered as merely mercenary: but the repeated insolence to our ambassadors, discovers hostility, contempt & integrity inveteracy beyond all example. The satisfaction you express in the addresses of our fellow citizens so full of virtue patriotism, and heroism, is consistent with your character as untainted Americans.
When you offer me your all for the defence of your Country, you do the highest honor both to yourselves & to me.

John Adams